—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Koch, J.), rendered November 13, 1996, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that he was deprived of the effective assistance of counsel is without merit. His claims of ineffective assistance of counsel are baseless in fact and in law, and a review of the case in totality demonstrates that his counsel provided him with meaningful representation (see, People v Flores, 84 NY2d 184; People v Baldi, 54 NY2d 137).
*526The sentence was not excessive (see, People v Jackson, 208 AD2d 862; People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Florio, McGinity and Luciano, JJ., concur.